Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on August 19, 2019.  Claims 1-11 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A review of the specification yields the following:
“traveling unit”; ¶ [0017] which states “The traveling unit 21 includes a left rear wheel 21 IL and a right rear wheel 21 RR, and motors 212L and 212R for driving the left and right rear wheels.”
“traveling control unit configured to”; ¶ [0019] which states “The control unit 24 is an ECU (Electronic Control Unit) and includes a CPU (Central Processing Unit) 241 and a memory 242. The functions of the control unit 24 are implemented by semiconductor integrated circuits such as a PLD (Programmable Logic Device) and an ASIC (Application Specific Integrated Circuit). However, the functions of the control unit 24 may be implemented by software as another embodiment. That is, the functions of the control unit 24 can be implemented by either hardware or software. [0020] According to this embodiment, the CPU 24l can function as a traveling control unit 2411, a working control unit 2412, and an information acquisition unit 2413. For example, the CPU 241 functions as the traveling control unit 2411 to control the traveling unit 21.”
“detection unit configured to”; ¶ [0018] which states “The detection unit 23 includes electromagnetic wave detection units 231, an obstacle sensor 232, and a main body information sensor 233.”  and 
“information acquisition unit acquires” ¶ [0020] which states “According to this embodiment, the CPU 24l can function as a traveling control unit 2411, a working control unit 2412, and an information acquisition unit 2413. For example, the CPU 241 functions as the traveling control unit 2411 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis et al., US 2016/0174459 A1 in view of O’Brien et al., US 2018/0014709 A1.

Regarding claim 1, Balutis teaches a working system comprising 
a self-propelled working machine, (Balutis, see at least ¶ [0001] which states “This invention relates to mowing lawn areas and other areas with an autonomous robot, and more particularly to mowing multiple, discontiguous areas.”)
an area wire configured to partition a working area of the working machine, (Balutis, see at least ¶ [0001] which states “Autonomous robots can be programmed to mow lawn areas. Care must be taken to keep such robots from mowing outside intended areas. Buried electrical wires often define and 
a station provided in the working area and configured to charge the working machine by connecting the working machine to the station, (Balutis, see at least ¶ [0046] which states “The robot 10, shown parked at a charging dock 50, mows the lawn areas 102 a-c according to a schedule pre-determined by the user. The charging dock 50 restores the power source (described earlier) of the robot 10 and also serves as a launch point 1001 for route data that the robot stores (described later in more detail).)  wherein the working machine comprises 
a traveling unit, (Balutis, see at least ¶ [0033] which states “The wheel modules 610 a-b include the wheels, motor, and gearbox for driving the robot 10 in a forward or backward direction. The wheel modules 610 a-b can be differentially operated such that the robot can turn based on a level of drive supplied to each wheel.” and Fig. 1)
a traveling control unit configured to control the traveling unit, (Balutis, see at least ¶ [0041] which states “Referring to FIG. 1C, to achieve reliable and robust autonomous movement and cutting, the robot 10 includes the controller 1000 that operates the memory storage element 900, the communication system 1100, the cutting system 400, the sensor system 650, the drive system 600, the navigation system 700, and the power system 800. The cutting system 400 includes the cutter drive sub-system 420, which can comprise a motor and gearbox to drive the cutter. The sensor system 650 further includes the handle sensing system 670 and the location estimation system 655 as well as other sensors mentioned earlier.”) and 
an information acquisition unit, the information acquisition unit acquires input information which is input by a user, and the input information includes information indicating a layout of the station and the area wire for the station and its peripheral region, and the traveling control unit sets a control parameter of the traveling unit based on the input information in response to detection of the station by the detection unit. (Balutis, see at least ¶ [0036] which states “FIG. 1B is a schematic side view of the exemplary robot 10. The robot 10 includes a power system 800 with a power source 810, a controller 1000, a communication system 1100, and a memory storage element 900. The controller 1000 controls the systems of the robot 10, which will be described in more detail later in reference to FIG. 1C. The power system 800 supplies power via the power source 810 to the other robot systems. The communication system 1100 allows the controller 1000 to wirelessly communicate with external computing devices, such a mobile device or web-based device. The communication system 1100 can include, for example, a Bluetooth transceiver and/or a WiFi transceiver.” See also ¶ [0045] and [0048]-[0049])
Balutis does not specifically teach the following.  However, O’Brien teaches a detection unit configured to detect the station (O’Brien, see at least ¶ [0063] which states “The detector system 150 (FIG. 4) includes a top or communications/guidance signal receiver or detector 152, proximity or wall following sensors 153, cliff sensors 154, a forward directional receiver or detector 156, an optical mouse sensor 157, a magnetic field sensor 155, an image sensing device 158, and a camera 159.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balutis with those of O’Brien as both relate to “robotic systems and, more specifically, to auto-docking and energy management systems for autonomous robots.” (O’Brien, see at least ¶ [0002]) as well as to combining prior art elements according to known methods to yield predictable results.  That is, both teachings are directed toward autonomous mowing machines.

Regarding claim 2, Balutis in view of O’Brien teaches a working system, wherein the working machine comprises a lawn mower. (Balutis, see at least ¶ [0001] which states “This invention relates to 

Regarding claim 3, Balutis teaches a working system.  Balutis does not specifically teach the following.  However, O’Brien teaches the station generates an electromagnetic wave, and the detection unit is configured to detect the electromagnetic wave from the station. (O’Brien, see at least ¶ [0156] which states “the energy management system 205 uses electromagnetic induction charging to charge the robot 100. The use of induction charging can provide a number of advantages as compared to direct electrical contact charging.” and ¶ [0063] which states “The detector system 150 (FIG. 4) includes a top or communications/guidance signal receiver or detector 152, proximity or wall following sensors 153, cliff sensors 154, a forward directional receiver or detector 156, an optical mouse sensor 157, a magnetic field sensor 155, an image sensing device 158, and a camera 159.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 4, Balutis teaches a working system. Balutis does not specifically teach the following.  However, O’Brien teaches wherein the traveling control unit further sets a control parameter of the traveling unit based on a detection value of the electromagnetic wave by the detection unit. (O’Brien, see at least ¶ [0063] which states “The detector system 150 (FIG. 4) includes a top or communications/guidance signal receiver or detector 152, proximity or wall following sensors 153, cliff sensors 154, a forward directional receiver or detector 156, an optical mouse sensor 157, a magnetic field sensor 155, an image sensing device 158, and a camera 159. In some embodiments, each of these sensors or detectors is communicatively coupled to the robot controller 102. The robot controller 102 implements the behavior-based-robotics scheme based on feedback received from the plurality of sensors distributed about the robot 100 and communicatively coupled to the robot 

Regarding claim 5, Balutis teaches a working system.  Balutis does not specifically teach the following.  However, O’Brien teaches wherein the station generates a plurality of types of electromagnetic waves, and the traveling control unit sets a control parameter of the traveling unit in response to detection(O’Brien, see at least ¶ [0063] which states “The detector system 150 (FIG. 4) includes a top or communications/guidance signal receiver or detector 152, proximity or wall following sensors 153, cliff sensors 154, a forward directional receiver or detector 156, an optical mouse sensor 157, a magnetic field sensor 155, an image sensing device 158, and a camera 159. In some embodiments, each of these sensors or detectors is communicatively coupled to the robot controller 102. The robot controller 102 implements the behavior-based-robotics scheme based on feedback received from the plurality of sensors distributed about the robot 100 and communicatively coupled to the robot controller 102.”)  of one of the plurality of types of electromagnetic waves by the detection unit. (O’Brien, see at least ¶ [0163] which states “In some embodiments, the coils are operated at frequencies in the 160-270 kHz range.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 6, Balutis teaches a working system, wherein the area wire generates an electromagnetic wave. (Balutis, see at least ¶ [0001] which states “Autonomous robots can be programmed to mow lawn areas. Care must be taken to keep such robots from mowing outside intended areas. Buried electrical wires often define lawn boundaries that the robots are programmed to not cross. Other forms of navigation have also been considered.”)
the detection unit is further configured to detect the electromagnetic wave from the area wire, (O’Brien, see at least ¶ [0156] which states “the energy management system 205 uses electromagnetic induction charging to charge the robot 100. The use of induction charging can provide a number of advantages as compared to direct electrical contact charging.” and ¶ [0063] which states “The detector system 150 (FIG. 4) includes a top or communications/guidance signal receiver or detector 152, proximity or wall following sensors 153, cliff sensors 154, a forward directional receiver or detector 156, an optical mouse sensor 157, a magnetic field sensor 155, an image sensing device 158, and a camera 159.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.) and 
the traveling control unit further sets the control parameter of the traveling unit based on an intensity of the electromagnetic wave from the area wire which is detected by the detection unit. (O’Brien, see at least ¶ [0063] which states “The detector system 150 (FIG. 4) includes a top or communications/guidance signal receiver or detector 152, proximity or wall following sensors 153, cliff sensors 154, a forward directional receiver or detector 156, an optical mouse sensor 157, a magnetic field sensor 155, an image sensing device 158, and a camera 159. In some embodiments, each of these sensors or detectors is communicatively coupled to the robot controller 102. The robot controller 102 implements the behavior-based-robotics scheme based on feedback received from the plurality of sensors distributed about the robot 100 and communicatively coupled to the robot controller 102.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 7, Balutis in view of O’Brien teaches a working system, wherein the control parameter is a parameter for deciding a traveling route of the working machine to the station. (Balutis, see at least ¶ [0082] which states “When the robot has determined that the robot has covered the lawn area 102 c, the controller directs the robot 10 to return to the launch point 1001.”)
claim 8, Balutis in view of O’Brien teaches a working system, wherein the traveling unit includes wheels and motors configured to drive the wheels, and the control parameter includes magnitudes of driving forces of the motors and rotation directions of the wheels. (Balutis, see at least ¶ [0033] which states “The wheel modules 610 a-b include the wheels, motor, and gearbox for driving the robot 10 in a forward or backward direction. The wheel modules 610 a-b can be differentially operated such that the robot can turn based on a level of drive supplied to each wheel.” and Fig. 1)

Regarding claim 9, Balutis in view of O’Brien teaches a working system, wherein the input information is input using a portable terminal of the user. (Balutis, see at least ¶ [0036] which states “FIG. 1B is a schematic side view of the exemplary robot 10. The robot 10 includes a power system 800 with a power source 810, a controller 1000, a communication system 1100, and a memory storage element 900. The controller 1000 controls the systems of the robot 10, which will be described in more detail later in reference to FIG. 1C. The power system 800 supplies power via the power source 810 to the other robot systems. The communication system 1100 allows the controller 1000 to wirelessly communicate with external computing devices, such a mobile device or web-based device. The communication system 1100 can include, for example, a Bluetooth transceiver and/or a WiFi transceiver.”)

Regarding claim 10, Balutis teaches a chargeable self-propelled working machine by being connected to a station, configured to work in a working area partitioned by an area wire, comprising: 
a storage unit for storing information indicating a layout of the station and the area wire for the station and its peripheral region; (Balutis, see at least ¶ [0042] which states “The memory storage element 900 stores data pertaining to operations—such as mowing operations or traversal operations—and the subroutines of the robot that can be implemented for, for example, training or mowing 
a traveling unit for traveling the working machine; (Balutis, see at least ¶ [0033] which states “The wheel modules 610 a-b include the wheels, motor, and gearbox for driving the robot 10 in a forward or backward direction. The wheel modules 610 a-b can be differentially operated such that the robot can turn based on a level of drive supplied to each wheel.” and Fig. 1) and 
a control unit for controlling the traveling unit, wherein the information indicating the layout of the station and the area wire for the station and its peripheral region is set in the storage unit by a user in advance, (Balutis, see at least ¶ [0036] which states “FIG. 1B is a schematic side view of the exemplary robot 10. The robot 10 includes a power system 800 with a power source 810, a controller 1000, a communication system 1100, and a memory storage element 900. The controller 1000 controls the systems of the robot 10, which will be described in more detail later in reference to FIG. 1C. The power system 800 supplies power via the power source 810 to the other robot systems. The communication system 1100 allows the controller 1000 to wirelessly communicate with external computing devices, such a mobile device or web-based device. The communication system 1100 can include, for example, a Bluetooth transceiver and/or a WiFi transceiver.”)
Balutis does not specifically teach the following.  However, O’Brien teaches the control unit controls an entrance posture of the working machine into the station based on the information which is set in the storage unit. (O’Brien, see at least ¶ [0136]-[0137] and Fig. 10)


Regarding claim 11, Balutis in view of O’Brien teaches a chargeable self-propelled working machine by being connected to a station, further comprising a communication unit for receiving the information indicating the installation mode of the station from a portable terminal of the user. (Balutis, see at least ¶ [0036] which states “FIG. 1B is a schematic side view of the exemplary robot 10. The robot 10 includes a power system 800 with a power source 810, a controller 1000, a communication system 1100, and a memory storage element 900. The controller 1000 controls the systems of the robot 10, which will be described in more detail later in reference to FIG. 1C. The power system 800 supplies power via the power source 810 to the other robot systems. The communication system 1100 allows the controller 1000 to wirelessly communicate with external computing devices, such a mobile device or web-based device. The communication system 1100 can include, for example, a Bluetooth transceiver and/or a WiFi transceiver.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668